DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 01/07/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending and examined below. 

Drawings

2.	The drawings filed on 01/07/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 03/26/2020, 04/28/2021, 08/30/2021 and 02/24/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4-6, 11-12 and 14-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (U.S. Patent Application Publication # 2016/0170710 A1). Kim is already of the record, having been disclosed by the Applicants.

With regards to claim 1, Kim discloses a method for searching for media content, the method comprising receiving, at a media device, a voice input from a Paragraphs 8 and 40-41, teach a method for performing a task including the retrieval of information comprising receiving a voice input from the user);

receiving, at the media device, a selection of a first entity currently being displayed on a display of the media device (Paragraphs 8 and 42, teach that at least one content displayed on one or more displays of the media device is selected) 

identifying a gesture made by the user (Paragraphs 8 and 42, teach that a user's gesture is detected) 

determining a second entity associated with the gesture, wherein the second entity is not being displayed on the display of the media device (Paragraphs 42-43,113 and 129, teach that a category of the content such as cooking or stock quotations, i.e. a second entity not being displayed, is determined based on the user's gesture);

processing the voice input to identify a search operator (Paragraphs 40-43, teach that the voice input is processed to determine a task - such as the retrieval of information - or a parameter corresponding to it, i.e. to identify a search operator);

Paragraphs 43-44, teach that an external server executes the search based on the identified task, selected content and category);

transmitting the search query to a database (Paragraphs 43-44, teach that an external server executes the search based on the identified task, selected content and category);
 
receiving, in response to the search query, at least one identifier of at least one content item (Para 44, teaches that the results of the search are transmitted to the electronic device) 

and generating for presentation, using the media device, the at least one identifier (Paragraphs 41 and 153, teach that the results are displayed).

With regards to claim 2, Kim teaches the method of claim 1, further comprising determining an identifier of the first entity (Para 41, teaches the identifier of the first entity being the search term "Coca Cola")

and determining an identifier of the second entity (Para 129, teaches the identifier of the second entity being the determined category “cooking").

Para 129 and figure 5, teach that the NLP module may limit the meaning of the set of characters “Coca Cola” to “one bottle of Coca Cola” based on the subject “cooking”).

With regards to claim 4, Kim teaches the method of claim 1, wherein identifying the gesture made by the user comprises capturing, using a camera, a motion of the user (Para 42, teaches that the electronic device may detect a user's gesture, and determine which of the contents displayed on the display is selected or indicated by the user. The electronic device may analyze an image which is photographed by the and recognize a user's gesture. The electronic device may recognize a user's gesture such as a location, a face, a head direction, gaze, or a hand motion from the image, and determine what the user is looking at or what the user is indicating).

With regards to claim 5, Kim teaches the method of claim 1, wherein determining the second entity associated with the gesture comprises2Application No.: 16/736,065Docket No.: 003597-2348-101 Preliminary Amendment dated March 26, 2020determining a direction of the gesture (Para 115, teaches head direction, face direction and gaze direction sensing capability);

Para 115, further teaches that the gaze direction sensing unit may detect an image of an eye area of the user in the inputted image, compare the image of the eye area with eye area data related to various gazes, which is pre-stored in the memory and detect which area of the display screen the user's gaze is fixed on);

and identifying an entity in the image associated with the gesture (Paragraphs 116-117, teach that the gesture recognition module may analyze a photographed user image, and generate gesture information by considering which display the user is looking at, which area of a content the user is looking at).

With regards to claim 6, Kim teaches the method of claim 5, wherein identifying the entity in the image associated with the gesture comprises performing image processing to identify a plurality of entities in the image (Para 116, teaches that a display corresponding to a user's gaze from among the plurality of displays functionally connected with the electronic device may be determined based on an electronic device name for example, a serial number of a display device, corresponding to location information for example, coordinates used in the indoor positioning system. An area corresponding to the user's gaze from among a plurality of areas forming a display screen may be determined based on at least one-pixel coordinate);

Para 146 and figure 9A, teach that the electronic device may display a plurality of windows on an upper portion and a lower portion of a display so that the plurality of windows are distinguished from each other. The electronic device may recognize that a user is gazing at the display using a camera. The electronic device may recognize which of the plurality of windows the user is gazing at using the camera. In addition, when it is recognized that the user is gazing at the first window of the plurality of windows the electronic device may additionally recognize which part of the first window the user is gazing at. When it is recognized that the user gazed at an object in a moving image in the middle of viewing the moving image, e.g. a TV drama, through the first window, and spoke “Show me the bag in detail!”, the electronic device may recognize the object based on display coordinates corresponding to the part that the user was gazing at, and acquire product tag information provided by additional information of the TV drama as information corresponding to the object).

With regards to claims 11-12 and 14-16, these are system claims for the corresponding method claims 1-2 and 4-6. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 11-12 and 14-16 are similarly rejected under the same rationale as applied above with respect to method claims 1-2 and 4-6.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Harris (U.S. Patent Application Publication # 2016/0109954 A1). Harris is also already of the record, having been disclosed by the Applicants.

With regards to claim 3, Kim may not explicitly detail the limitation wherein the media device is a virtual reality display. However, Harris teaches this (Para 181, teaches the use of virtual reality glasses, which can be connected to a smart phone of other media device with ease). 

Kim and Harris can be considered as analogous art as they belong to a similar field of endeavor in audio encoding/decoding. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Harris (Use of a virtual reality display) with those of Kim (Use of a gesture recognition device with voice input capabilities) so as to provide the user with an enhanced view of his surrounding environment (Harris, para 180). 

With regards to claim 13, this is a system claim for the corresponding method claim 3. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 3.


Allowable Subject Matter

6.	Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, alone or in combination, does not currently suggest or teach the invention as outlined in these claims. The Examiner shall outlined more detailed reasons for allowance as and when the Application goes to allowability.

Conclusion

7.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Monson (U.S. Patent # 9256396 B2), Setlur (U.S. Patent # 10515121 B1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)